Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 10, 2018

                                     No. 04-16-00491-CV

                                    Sam LAJZEROWICZ,
                                         Appellant

                                               v.

                                  Estelita LAJZEROWICZ,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-16638
                        Honorable Stephani A. Walsh, Judge Presiding


                                        ORDER
       The appellant’s motion for extension of time to file motion for en banc reconsideration is
hereby GRANTED. Time is extended to July 18, 2018.

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court